18-50197-rbk Doc#76 Filed 03/25/19 Entered 03/25/19 11:21:40 Main Document Pg 1 of
                                        22

                     IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

 IN RE:                                        §
                                               §
 PETROLEUM TOWERS–COTTER, LLC                  §     CASE NO. 18-50197-RBK
                                               §
 DEBTOR                                        §     CHAPTER 11

          MOTION TO APPROVE SALE OF PROPERTY OF THE ESTATE
     FREE AND CLEAR OF LIENS, CLAIMS, ENCUMBRANCES AND INTERESTS

 TO THE HONORABLE RONALD B. KING, CHIEF UNITED STATES BANKRUPTCY JUDGE:

        Comes now, Petroleum Towers – Cotter, LLC, the Debtor-in-possession (hereinafter

 “Debtor” or “Seller”), by and through its counsel of record, who files this Motion to Sell

 Property of the Estate Free and Clear of Liens, Claims, Encumbrances and Interests (the “Sale

 Motion”). In support hereof, the Debtor respectfully represents as follows:

        1.     This Motion is filed pursuant to 11 U.S.C. §§ 105(a) & 363 and Fed. R. Bankr. P.

 Rules 2002, 6004, 9007 & 9014 and Local Bankruptcy Rules 2002 and 6004.

                                           Jurisdiction

        2.     On February 1, 2018 (the “Petition Date”), the Debtor filed a Voluntary Petition

 for Relief under Chapter 11 of Title 11, United States Code (the “Bankruptcy Code”). Debtor

 continues in possession of its property and it is operating and managing its business as a debtor

 in possession pursuant to the provisions of 11 U.S.C. §§ 1107(a) and 1108. No party has

 requested the appointment of a trustee or examiner in this chapter 11 case, and no committees

 have been appointed or designated.

        3.     This Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and

 1334. This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2). Venue of

 this proceeding and this Motion in this District is proper under 28 U.S.C. §§ 1408 and 1409.
18-50197-rbk Doc#76 Filed 03/25/19 Entered 03/25/19 11:21:40 Main Document Pg 2 of
                                        22

                                         Property to be Conveyed

         4.       The property of the bankruptcy estate which is the subject of this Motion is all of

 the Debtor’s right, title, and estate interest in and to all of the following:

          A.     The real property located at 8626 and 8700 Tesoro Dr., San Antonio, Texas
 78217, which is commonly known as the “Petroleum Towers” and described on the attached
 Exhibit “A”, together with all structures, buildings, improvements and fixtures affixed or
 attached thereto and all easements and rights appurtenant thereto, including, without limitation:
 (i) all easements, privileges, tenements, hereditaments, appurtenances and rights belonging or in
 any way appurtenant to such real property; (ii) any strip or gore or any land lying in the bed of
 any street, road, alley or right-of-way, open or closed, adjacent to or abutting such real property;
 and (iii) any and all air rights, subsurface rights, development rights and water rights permitting
 to such real property (all of the foregoing being collectively referred to herein as the “Real
 Property”);

        B.      All leases, including associated amendments, with all persons (“Tenants”) leasing
 the Real Property or any portion thereof as of the Effective Date1 or entered into in accordance
 with the Agreement2 prior to Closing3 (collectively, the “Leases”), together with all security
 deposits held in connection with the Leases and all of Seller’s right, title and interest in and to all
 guarantees and other similar credit enhancements providing additional security for such Leases;

         C.     Seller’s interest, if any, in (i) any and all tangible personal property owned by
 Seller located on or used exclusively in connection with the Real Property, including, without
 limitation, sculptures, paintings and other artwork, equipment, furniture, tools and supplies
 located on the Real Property as of the Effective Date (collectively, the “Tangible Personal
 Property”); and (ii) any and all plans and specifications, architectural and engineering drawings
 and the common name of the Real Property (collectively, the “Intangible Personal Property,” and
 collectively with the Tangible Personal Property, the “Personal Property”);

         D.     All service contracts which Buyer expressly agrees to assume in writing prior to
 the expiration of Buyer’s Inspection Period, entered into by Seller relating to the operation of the
 Property as of the Effective Date or entered into by Seller in accordance with the Agreement
 prior to Closing, excluding Seller’s insurance and Seller’s asset and property management
 agreements, which will be terminated at Closing and not assumed by Buyer (collectively, the
 “Contracts”); provided, however, that Seller shall, at Closing, provide notices of termination
 with regard to certain Contracts, as provided in the Agreement; and

       E.     To the extent transferable, any and all building permits, certificates of occupancy
 and other certificates, permits, consents, authorizations, variances or waivers, dedications,

 1
   The “Effective Date” under the Agreement is February 22, 2019.
 2
   The “Agreement” is the Agreement for Purchase and Sale attached hereto as Exhibit “B”.
 3
   The “Closing” is defined under paragraph 7.2 of the Agreement as the date that is thirty (30) days after the
 expiration of the Inspection Period (as the same may be extended in accordance with the terms of the Agreement).
                                                                                                       Page -2-
18-50197-rbk Doc#76 Filed 03/25/19 Entered 03/25/19 11:21:40 Main Document Pg 3 of
                                        22

 subdivision maps, licenses and approvals from any governmental or quasi-governmental agency,
 department, board, commission, bureau or other entity or instrumentality relating to the Real
 Property (collectively, the “Permits”).

        (collectively, all of the foregoing shall hereinafter be referred to as “the Property”).

                                            Background

        A.      The Debtor’s Business

        5.      The Debtor is a Delaware single member limited liability company with its

 principal place of business and all of its assets located in San Antonio, Texas. The Debtor owns

 and operates two eight-story commercial real estate office buildings with surrounding parking

 facilities on 9.601 acres, located at 8626 and 8700 Tesoro Drive, San Antonio, Texas, which are

 commonly known as the “Petroleum Towers”.

        6.      This is a single asset real estate bankruptcy as defined by 11 U.S.C. §101(51B).

 Debtor’s primary assets are the Petroleum Towers properties.

        7.      A purchase money mortgage secured by the properties is held by Broadway

 National Bank (hereinafter “Broadway”). Broadway filed fully secured Proofs of Claim herein

 in the amount of $15,948,068.73 and $347,142.11. According to recent tax certificates, ad

 valorem taxes due to the Bexar County Tax Assessor/Collector are approximately $1,409,385.13

 for the 2017-2018 tax years. The deadline to file proofs of claim in this case has expired and

 Debtor’s counsel has completed an analysis of claims in this case. When considering the claims

 scheduled by the Debtor which are not marked “disputed”, and the proofs of claim filed by

 parties which the Debtor’s representatives have initially determined are not in dispute, it appears

 there are fifty-five (55) total creditors in this case other than the secured lender and the ad

 valorem taxing authorities. The total breakdown of sums owed on these claims are as follows:



                                                                                              Page -3-
18-50197-rbk Doc#76 Filed 03/25/19 Entered 03/25/19 11:21:40 Main Document Pg 4 of
                                        22

 mechanics and materialman lien claimants - $190,593.24 ; unsecured creditors (both priority and

 general unsecured) - $222,972.93. Thus, the total amount the Debtor may owe creditors other

 than Broadway and Bexar County appears to be $413,566.17.              Twenty-five (25) of these

 creditors are tenants of the Petroleum Towers properties, who are creditors for the amounts of

 their security deposits. The security deposit claims appear to total $120,069.93. Therefore,

 approximately 45% of the creditors in the case are tenants, holding approximately 27% of the

 total dollar amount of claims other than the mortgage and ad valorem taxing entity claims.

        8.        The Debtor filed this case seeking to reorganize its debts under Chapter 11 of the

 Bankruptcy Code through a liquidating plan. Debtor has an essential need to sell the Petroleum

 Towers properties, payoff the ad valorem property taxes and other valid liens encumbering the

 property, and to satisfy as much of the priority and general unsecured debt as possible. This case

 was filed with the goal of freeing up resources to allow the Debtor to make certain critical

 repairs to its most valuable assets, provide the Debtor time to sell the Petroleum Towers

 properties, pay off the Debtor’s creditors, and preserve the remaining equity for the heirs of the

 Cotter Estate.

        B.        Debtor’s Marketing/Sales Efforts and the Sale Procedures Motion.

        9.        On February 16, 2018, the Debtor filed an Application to Employ Cushman &

 Wakefield (“Cushman”) as Real Estate Broker for the Debtor-in-Possession (Doc. #21). An

 Order Approving the retention of Cushman as Broker for the Debtor was entered on March 13,

 2018 (Doc. #31) under the terms of the Listing Agreement for Sale attached as Exhibit “A-1”

 (Doc. #21-1) to the Application (the “Listing Agreement”).




                                                                                            Page -4-
18-50197-rbk Doc#76 Filed 03/25/19 Entered 03/25/19 11:21:40 Main Document Pg 5 of
                                        22

        10.     Pursuant to the terms of the Listing Agreement, Cushman marketed the Property

 employing a thorough and time-tested sales process that commenced on January 15, 2018, and

 ended at the end of January, 2019. Specifically, Cushman took the following steps to market the

 Property:

        A.      On or about February 28, 2018, Cushman released a sales flyer to 6349 potential

 buyers in a database maintained by Cushman which contained contact information for buyers

 and investors who are known to be interested in properties of this type. The flyer contained

 information on all of the Houston and San Antonio area properties in the Cotter Estate portfolio,

 inviting potential buyers to seek additional information on all or a single Cotter property.

        B.      On the same date, Cushman also released an offering memorandum which

 contained 182 pages of detailed information on the Cotter Estate properties, including

 information on each individual property, the markets in which such properties were situated, and

 financial information concerning the properties. The offering memorandum was set up to be

 accessed online by buyers who desired further information.

        C.      Cushman also established a Virtual Data Room (the “VDR”) containing the

 following types of documents that a potential buyer would find important prior to making a

 decision about bidding on the Property: copies of leases, operating statements, service

 agreements and capital expenditure histories. Any potential buyer could access the detailed

 information concerning a particular property by requesting access to the VDR and completing a

 confidentiality agreement. The Property was also listed on various commercial real estate

 marketing websites such as LoopNet.com and Costa Real Estate (Costare.com).




                                                                                                Page -5-
18-50197-rbk Doc#76 Filed 03/25/19 Entered 03/25/19 11:21:40 Main Document Pg 6 of
                                        22

        D.      Cushman received a total of 120 requests for confidentiality agreements. A total

 of 89 potential investors accessed information from the VDR concerning the Property.

        E.      Cushman completed at total of 23 tours of the Property with potential buyers who

 requested such a tour.

        F.      Cushman set a timeline for potential buyers to make bids on the Property. Buyers

 first presented initial offers which were due by the beginning of May, 2018. A total of 57 offers

 were made for multiple Cotter properties which included the Petroleum Towers properties. A

 total of 9 offers were made exclusively on the Petroleum Towers properties by potential buyers.

        G.      Subsequently, parties were invited to make “Best and Final Bids”.           After

 receiving such updated bids, three potential buyers were selected to be interviewed by Cushman

 and a representative of the Debtor.

        H.      At the conclusion of the sales and marketing process, it was determined that the

 best and final bid was made by an entity known as Windmill Investments, LLC (hereinafter

 “Windmill” or the “Buyer”). According to its website, Windmill “is a private real estate

 investment company specializing in the identification of undervalued or under-performing

 properties with strong growth potential . . . work[ing] with single-family homes, multifamily

 apartment complexes and commercial offices.” Windmill’s bid for the Property is

 $15,700,000.00 (the “Purchase Price”). The bid is not sufficient to pay all of the secured debt

 owed against the Petroleum Towers properties, however, in consultation with the Debtor’s

 Broker, it has been determined that the bid submitted by the Buyer is the highest or otherwise

 best offer for the Property. On February 4, 2019, Cushman advised Windmill’s representative of

 the winning bid.



                                                                                          Page -6-
18-50197-rbk Doc#76 Filed 03/25/19 Entered 03/25/19 11:21:40 Main Document Pg 7 of
                                        22

            C.       The Purchase and Sale Agreement

            11.      Counsel for the Buyer and the Estate of James F. Cotter negotiated and have now

 executed an Agreement for Purchase and Sale of the Property (the “Agreement”) on February 22,

 2019, a true and correct copy of which is attached hereto as Exhibit “B”.

            12.      Pursuant to Section 10.1.3 of the Agreement, the Debtor is required to obtain

 Bankruptcy Court approval of the transaction on or before 40 days after the Effective Date.4

                               The Liens, Claims, Encumbrances and Interests

            13.      Debtor seeks to sell the Property free and clear of liens, claims, encumbrances and

 interests pursuant to 11 U.S.C. §363. The following liens, claims, encumbrances and interests

 are known to exist against the Property:

         A.      Ad valorem property taxes owed to Bexar County and the entities for which it
 collects such taxes.

          B.    Broadway National Bank: (i). Amended and Restated Deed of Trust, Security
 Agreement and Financing Statement dated March 14, 2016, recorded in Volume 17757, Page
 440, Real Property Records of Bexar County, Texas, executed by Petroleum Towers-Cotter,
 LLC, securing payment of one note of even date therewith in the principal sum of
 $16,550,000.00, payable to the order of Broadway National Bank, as therein provided; (ii). Said
 lien being further secured by Assignment of Rents of even date therewith recorded in Volume
 17757, Page 462, of the Real Property Records of Bexar County, Texas. [Note: it is stated
 therein that the note and deed of trust are given in renewal and extension of amended and
 restated promissory note in the original principal amount of $17,000,000.00, secured by a Deed
 of Trust recorded in Volume 11925, Page 1282, Real Property Records of Bexar County, Texas;
 modified by Mortgage Loan Modification Agreement recorded in Volume 12206, Page 993,
 Real Property Records of Bexar County, Texas, and Assumption Agreement as evidenced by the
 Memorandum of Assumption Agreement recorded in Volume 13810, Page 307, Real Property
 Records of Bexar County, Texas]; (iii). Deed of Trust, Security Agreement and Financing
 Statement dated March 14, 2016, recorded in Volume 17757, Page 462, Real Property Records
 of Bexar County, Texas, executed by Petroleum Towers – Cotter, LLC, a Delaware limited
 liability company, securing payment of one note of even date therewith in the principal sum of
 $450,000.00 executed by Cotter & Sons, Inc., a Texas Corporation, payable to the order of
 Broadway National Bank, as therein provided; (iv). Said lien being further secured by
 Assignment of Rents of even date therewith recorded in Volume 17757, Page 494, of the Real
 Property Records of Bexar County, Texas.
 4
     Debtor’s counsel calculates this date to be on or before April 3, 2019.
                                                                                               Page -7-
18-50197-rbk Doc#76 Filed 03/25/19 Entered 03/25/19 11:21:40 Main Document Pg 8 of
                                        22



        C.      Mechanic’s lien Affidavit executed by Trane US, Inc., as Contractor, dated April
 19, 2017, recorded in Volume 18466, Page 1894, Real Property Records of Bexar County,
 Texas, claiming the sum of $107,492.42, due and owing by Petroleum Towers – Cotter, LLC,
 and/or Cotter & Sons, Inc.

        D.     Mechanic’s Lien Affidavit executed by Texas Chiller Systems, LLC, as
 Contractor, dated October 11, 2017, recorded in Volume 18790, Page 1332, Real Property
 Records of Bexar County, Texas, claiming the sum of $83,100.82, due and owing by Petroleum
 Towers – Cotter, LLC.

         14.     Debtor’s counsel has ensured that each of the foregoing creditors or parties-in-

 interest are listed on the certificate of service attached to this Motion and will receive notice of

 this Motion.

         15.     Debtor seeks an order pursuant to sections 105(a), 363(b), and 363(f) of the

 Bankruptcy Code, authorizing the Debtor to transfer the Property to the Buyer, and such transfer

 be deemed to (a) constitute a legal, valid, binding and effective transfer of the Property, (b) vest

 the Buyer with title to the Property and (c) upon the Debtor’s receipt of the Purchase Price, be

 free and clear of all liens, claims, encumbrances and other interests of any kind or nature

 whatsoever, including but not limited to, successor or successor-in-interest liability and claims.

 Debtor further requests an order that such liens, including mechanics, materialmen and

 subcontractor liens and rights to receive payment of trust funds, claims and other interests will

 attach to the proceeds of the Sale in the order of their priority, with the same validity, force and

 effect which they now have as against the Property.

         16.     Notwithstanding the foregoing, Debtor also requests that the Sale Order provide

 that at Closing, Presidio Title (the “Title Company”), which is title company closing the Sale,

 shall pay the full amount of taxes or assessments due and owing to the following governmental

 entities, pro-rated to the date of closing:


                                                                                            Page -8-
18-50197-rbk Doc#76 Filed 03/25/19 Entered 03/25/19 11:21:40 Main Document Pg 9 of
                                        22

                (A).    Bexar County.

        17.     Notwithstanding the foregoing, Debtor also requests that the Sale Order provide

 that at Closing, the Title Company closing the Sale shall pay 100% of the remaining sales

 proceeds, after deducting the brokerage commissions and costs of sale attributable to the seller

 under the Agreement, to Broadway National Bank. This request stems from the fact that the

 highest, or otherwise best, offer for the Property was not sufficient to pay all of the ad valorem

 taxes and mortgage indebtedness secured by the Property. Thus, there will be a deficiency

 remaining after the sale which remain due and owing to Broadway.

        18.     With respect to the Mechanic’s Lien claimants identified above, the amounts

 owed under such liens would be paid by the Estate of James F. Cotter, Deceased, upon the

 successful Closing of a sale of the Property.

                                     Good Faith of Purchaser

        19.     The Agreement was negotiated, proposed and entered into by the Debtor and the

 Buyer without collusion, in good faith and from arms’-length bargaining positions.

        20.     The Buyer is not an “insider” or “affiliate” or the Debtor as those terms are

 defined in the Bankruptcy Code. Neither the Debtor nor the Buyer have engaged in any conduct

 that would cause or permit the Agreement to be avoided under section 363(n) of the Bankruptcy

 Code. Specifically, the Buyer has not acted in a collusive manner with any person, and the

 aggregate price paid by the Buyer for the Property was not controlled by any agreement among

 competing bidders for the Property.

        21.     The Buyer is purchasing the Property in good faith and is a good faith buyer

 within the meaning of section 363(m) of the Bankruptcy Code. The Buyer proceeded in good



                                                                                          Page -9-
18-50197-rbk Doc#76 Filed 03/25/19 Entered 03/25/19 11:21:40 Main Document Pg 10 of
                                         22

  faith in connection with all aspects of the Sale, including: (i) participating in good faith in the

  sales process; (ii) neither inducing nor causing the Debtor’s Chapter 11 filing; and (iii)

  disclosing all payments to be made by the Buyer in connection with the Sale. Accordingly, the

  Buyer is entitled to all of the protections afforded under section 363(m) of the Bankruptcy Code

  and the Debtor requests such a finding in the Sale Order.

                                  Highest or Otherwise Best Offer

         22.     After being adequately exposed to the market for approximately one year, the bid

  submitted by the Buyer is the highest or otherwise best offer for the Property. The marketing

  process employed to date was an efficient process that was well designed to maximize the return

  from the sale of the Property for the benefit of the Debtor’s estate and its creditors. It has been

  publicly announced since February, 2018, that the Debtor desired to sell the Property, and the

  Debtor’s Broker marketed the Property thoroughly and diligently as described herein. As of the

  date of this Motion, no other person or entity has submitted an offer to purchase the Property for

  an amount that would allow the Debtor’s Estate to realize a greater economic value than the offer

  submitted by Buyer. Therefore, under the guidelines established by the Court, the Debtor’s

  representative’s determination that the Agreement constitutes the highest or otherwise best offer

  for the Property is a good, valid and sound exercise of the Debtor’s business judgment.

                                       No Fraudulent Transfer

         23.     The consideration provided by the Buyer pursuant to the Agreement (i) is fair and

  reasonable, (ii) is the highest or otherwise best offer for the Property, (iii) will provide a greater

  recovery for the Debtor’s estate than would be provided by any other available alternative and

  (iv) constitutes reasonable equivalent value (as those terms are defined in each of the Uniform



                                                                                              Page -10-
18-50197-rbk Doc#76 Filed 03/25/19 Entered 03/25/19 11:21:40 Main Document Pg 11 of
                                         22

  Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act and section 548 of the

  Bankruptcy Code) and fair consideration under the Bankruptcy Code and under the laws of the

  United States, any state, territory, possession or the District of Columbia.           The Debtor’s

  determination that the Agreement constitutes the highest or otherwise best offer for the Property

  constitutes a valid and sound exercise of the Debtor’s representative’s business judgment.

  Approval of this Sale Motion, the Agreement, and the consummation of the transactions

  contemplated thereby, is in the best interests of the Debtor, its estate, creditors and other parties-

  in-interest including the equity owner(s) of the Debtor.

         24.     The Buyer is not a mere continuation of the Debtor or its estate and there is no

  continuity of enterprise between the Buyer and the Debtor. The Buyer is not holding itself out to

  the public as a continuation of the Debtor. The Buyer is not a successor of the Debtor or its

  estate and the Sale does not amount to a consolidation, merger, or de facto merger of Buyer and

  the Debtor.

                         Compelling Circumstances for an Immediate Sale

         25.     Good and sufficient reasons for approval of the Agreement and the Sale have

  been articulated. The relief requested in this Sale Motion is in the best interests of the Debtor, its

  estate, its creditors and other parties-in-interest, including the equity owners of the Debtor. The

  Debtor has demonstrated (i) good, sufficient and sound business purposes and justifications for

  approving the Agreement, and (ii) compelling circumstances for the Sale outside of (a) the

  ordinary course of business, pursuant to section 363(b) of the Bankruptcy Code and (b) a plan of

  liquidation, in that, among other things, the immediate consummation of the Sale to the

  Purchaser is necessary and appropriate to maximize the value of the Debtor’s estate and the Sale



                                                                                              Page -11-
18-50197-rbk Doc#76 Filed 03/25/19 Entered 03/25/19 11:21:40 Main Document Pg 12 of
                                         22

  will provide the means for the Debtor to maximize distributions to its creditors and minimize the

  deficiency liability of its equity owners.

          26.     Given all of the circumstances of this Chapter 11 case and the adequacy and fair

  value of the Purchase Price under the Agreement, the proposed Sale constitutes a reasonable and

  sound exercise of the Debtor’s representative’s business judgment and should be approved.

          27.     The Sale does not constitute a sub rosa chapter 11 plan for which approval has

  been sought without the protections that a disclosure statement would afford. The Sale neither

  impermissibly restructures the rights of the Debtor’s creditors nor impermissibly dictates a

  liquidating plan of reorganization for the Debtor.

             The Sale is Authorized Under Section 363(b)(1) of the Bankruptcy Code

          28.     Bankruptcy Code section 363(b)(1) provides that a debtor-in-possession “after

  notice and a hearing, may use, sell, or lease, other than in the ordinary course of business,

  property of the estate . . . .” 11 U.S.C. § 363(b)(1).

          29.     Courts generally approve sales outside the ordinary course of business under

  section 363(b)(1) of the Bankruptcy Code when a sale is in the best interests of the estate. See,

  e.g., In re Telesphere Commc’ns, Inc., 179 B.R. 544, 553 (Bankr. N.D. Ill. 1994) (noting that two

  Seventh Circuit Court of Appeals cases have employed, for purposes of approving settlements,

  “the same ‘best interest of the estate’ test that emerges under Section 363(b) (citing In re Energy

  Co-op., Inc., 886 F.2d 921, 927 (7th Cir. 1989); In re Am. Reserve Corp., 841 F.2d 159, 161 (7th

  Cir. 1987)). It has also been said that “[a] sale is permissible and will be authorized as long as

  the [debtor-in-possession] has an “‘articulated business justification.’” In re Continental Air

  Lines, Inc., 780 F.2d 1223, 1226 (5th Cir. 1986)); In re UAL Corp., 443 F.3d 565, 571 (7th Cir.



                                                                                           Page -12-
18-50197-rbk Doc#76 Filed 03/25/19 Entered 03/25/19 11:21:40 Main Document Pg 13 of
                                         22

  2006).    A debtor must demonstrate a sound business justification for a sale or use of assets

  outside the ordinary course of business. See Myers v. Martin (In re Martin), 91 F.2d 389, 395 (3d

  Cir. 1996).

           30.   A debtor-in-possession “has considerable discretion when it comes to the sale of

  estate assets, and that discretion is entitled to ‘great judicial deference’ as long as a sound

  business reason is given.” In re Efoora, Inc., 472 B.R. 481, 488 (Bankr. N.D. Ill. 2012) (citations

  omitted). The approval of a sale is within a bankruptcy court’s discretion. Id. at 488–89 (citing

  Corp. Assets, Inc. v. Paloian, 368 F.3d 761, 767 (7th Cir. 2004); In re Irvin, 950 F.2d 1318, 1320

  (7th Cir. 1991)). Nonordinary course sales are generally approved under section 363(b)(1) of the

  Bankruptcy Code “where two standards are met: (1) business justification; and (2) the sale

  occurred in good faith.” In re Shary, 152 B.R. 724, 725 (Bankr. N.D. Ohio 1993) (citing In re

  Met-L-Wood Corp., 861 F.2d 1012 (7th Cir. 1988); In re Lionel Corp., 722 F.2d 1063 (2d Cir.

  1983); In re Continental Air Lines, Inc., 780 F.2d 1223, 1226 (5th Cir. 1986)).

                       The Sale Satisfies the Requirements of Section 363(f)

           31.   Section 363(f) of the Bankruptcy Code permits the Debtor to sell assets free and

  clear of all liens, claims, interests, charges and encumbrances (with any such liens, claims,

  interests, charges, and encumbrances attaching to the net proceeds of the sale with the same

  rights and priorities therein as in the sold assets). As section 363(f) of the Bankruptcy Code is

  stated in the disjunctive, a sale can be authorized if the Debtor can meet any one of the five

  conditions. See In re Wolverine Radio Co., 930 F.2d 1132, 1147 n.24 (6th Cir. 1991) (stating that

  section 363(f) is written in the disjunctive; holding that the court may approve the sale ‘free and

  clear’ provided at least one of the subsections of section 363(f) is met); see also In re Shary, 152



                                                                                            Page -13-
18-50197-rbk Doc#76 Filed 03/25/19 Entered 03/25/19 11:21:40 Main Document Pg 14 of
                                         22

  B.R. at 725 (stating that a sale can be authorized if the trustee “can prove any of the five

  conditions” enumerated under § 363(f)). The Debtor believes that it will be able to demonstrate

  at the Sale Hearing, if necessary, that it has satisfied one or more of these conditions.

  Conversely, the Sale can be approved pursuant to section 363(f)(2) of the Bankruptcy Code

  without an Objection. In re Shary, 152 B.R. at 725; see also FutureSource LLC v. Reuters Ltd.,

  312 F.3d 281, 285-86 (7th Cir. 2002) (holding that “lack of objection (provided of course there is

  notice) counts as consent” and that “[i]t could not be otherwise; transaction costs would be

  prohibitive if everyone who might have an interest in the bankrupt’s assets had to execute a

  formal consent before they could be sold.” (citations omitted)); In re Rapraeger, 534 B.R. 778,

  784 (Bankr. W.D. Wis. 2015) (holding that approval of the sale was proper under section

  363(f)(2) where the bank elected not to object (citing FutureSource LLC, 312 F.3d at 285)).

         32.     Pursuant to 11 U.S.C. §363(f), a debtor is permitted to sell property “free and

  clear of any interest in such property of an entity other than the estate, only if—

         (1).    applicable nonbankruptcy law permits sale of such property free and clear of such
                 interest;
         (2).    such entity consents;
         (3).    such interest is a lien and the price at which such property is to be sold is greater
                 than the aggregate value of all liens on such property;
         (4).    such interest is in bona fide dispute; or
         (5).    such entity could be compelled, in a legal or equitable proceeding, to accept a
                 money satisfaction of such interest.

         With respect to Bexar County, it will be paid in full at or prior to the Closing. With

  respect to Broadway, it has given preliminary approval for the sale contemplated hereby which

  Debtor believes will be consent to the sale. With respect to the mechanic and materialman’s

  lienholder’s identified hereinabove, the entity which owns and controls the Debtor has consented

  to payoff such entities at a successful Closing of the sale referenced herein in exchange for fully


                                                                                            Page -14-
18-50197-rbk Doc#76 Filed 03/25/19 Entered 03/25/19 11:21:40 Main Document Pg 15 of
                                         22

  executed releases of such mechanic’s liens. Such holders could be compelled in a legal or

  equitable proceeding to accept a money satisfaction for their interests. Therefore, the Sale

  contemplated herein fully satisfies the requirement of Section 363(f).

                     Applicability of Sale Order upon Dismissal or Conversion

           33.    Debtor requests that the Court find that the provisions of the Order approving this

  Motion (the “Sale Order”) apply in the event this case is dismissed or converted to a different

  Chapter of Title 11, United States Code.

                 Waiver of the Stay Under Bankruptcy Rule 6004(h) is Appropriate

           34.    Debtor further requests that the Court order that the Sale Order shall take effect

  immediately and shall not be stayed pursuant to Bankruptcy Rules 6004(h), 6006(d), 7062, 9014,

  Federal Rule of Civil Procedure 62(a) or otherwise, and that the Debtor and the Buyer are

  authorized to close the Sale immediately upon entry of this Order. The Sale has been well-

  advertised and the Property has been diligently marketed. There is no just reason for further

  delay.

           WHEREFORE, PREMISES CONSIDERED, Debtor respectfully requests that the Court

  enter the Sale Order substantially in the proposed form submitted herewith, approving the Sale

  of the Property to Windmill Investments, LLC, free and clear of all liens, claims, encumbrances

  and interests pursuant to 11 U.S.C. §363, and granting such other related relief as this Court

  deems appropriate.




                                                                                           Page -15-
18-50197-rbk Doc#76 Filed 03/25/19 Entered 03/25/19 11:21:40 Main Document Pg 16 of
                                         22

                                      Respectfully submitted,

                                      LAW OFFICE OF H. ANTHONY HERVOL
                                      4414 Centerview Drive, Suite 200
                                      San Antonio, Texas 78228
                                      (210) 522-9500
                                      (210) 522-0205 (Fax)


                                      By____/s/ H. Anthony Hervol_________________
                                            H. Anthony Hervol
                                            State Bar Number 00784264
                                            Attorney for Debtor




                                                                           Page -16-
18-50197-rbk Doc#76 Filed 03/25/19 Entered 03/25/19 11:21:40 Main Document Pg 17 of
                                         22

                                 CERTIFICATE OF SERVICE

         I do hereby certify that a true and correct copy of the above and foregoing Motion has
  been served upon the parties listed below by the methods indicated hereunder, and to the parties
  on the attached mailing list (unless such parties are also listed on this Certificate as having
  received notice through the Court’s ECF Filing System), by United States Mail, First Class
  Delivery, postage prepaid, on this 25th day of March, 2019.

  DEBTOR:
  Petroleum Towers – Cotter, LLC
  c/o Marcus P. Rogers, P.C.
  2135 E. Hildebrand
  San Antonio, Texas 78209
  Via Electronic Mail, with consent

  LIENHOLDERS:
  Bexar County
  c/o its attorney,
  Don Stecker
  Linebarger Goggan Blair & Sampson, LLP
  711 Navarro Street, Ste 300
  San Antonio, Texas 78205
  Via the Court’s ECF Filing System

  Broadway National Bank
  c/o its attorney,
  James A. Hoffman
  Clemens & Spencer
  112 East Pecan Street, Suite 1300
  San Antonio, Texas 78205
  Via the Court’s ECF Filing System

  Trane US, Inc.
  Mark O. Anderson
  Wagner, Falconer & Judd Ltd.
  Fifth Street Towers
  100 South Fifth Street, Suite 800
  Minneapolis, MN 55402
  Via First Class Mail, postage pre-paid and
  Electronic Mail




                                                                                         Page -17-
18-50197-rbk Doc#76 Filed 03/25/19 Entered 03/25/19 11:21:40 Main Document Pg 18 of
                                         22

  Texas Chiller Systems, LLC
  c/o its attorney,
  J. Philip Collier
  Law Office of Philip Collier
  7800 I.H. 10 West, Suite 800
  San Antonio, TX 78230
  Via the Court’s ECF Filing System

  REQUESTING NOTICE:
  Ben Bingham
  Bingham & Lea, P.C.
  319 Maverick Street
  San Antonio, Texas 78212
  Counsel for Marcus P. Rogers,
  Independent Administrator of the Estate
  of James F. Cotter, deceased
  Via the Court’s ECF Filing System

  Hayden & Cunningham, PLLC
  c/o D. Wade Hayden
  7750 Broadway
  San Antonio, TX 78209
  Via the Court’s ECF Filing System

  Rachel R. Obaldo
  The Attorney General of Texas
  300 W. 15th Street
  Mail MC-008
  Austin, TX 78701
  Counsel for the Texas Comptroller of Public Accounts

  UNITED STATES TRUSTEE:
  Post Office Box 1539
  San Antonio, Texas 78295-1539
  Via the Court’s ECF Filing System


                                                    _/s/ H. Anthony Hervol_________________
                                                    H. Anthony Hervol




                                                                                   Page -18-
            18-50197-rbk Doc#76 Filed 03/25/19 Entered 03/25/19 11:21:40 Main Document Pg 19 of
Label Matrix for local noticing        Petroleum Towers - Cotter,
                                                           22 LLC          U.S. BANKRUPTCY COURT
0542-5                                         c/o Marcus P. Rogers, PC              615 E. HOUSTON STREET, ROOM 597
Case 18-50197-rbk                              2135 E Hildebrand                     SAN ANTONIO, TX 78205-2055
Western District of Texas                      San Antonio, TX 78209-6332
San Antonio
Mon Mar 25 11:15:53 CDT 2019
Ace Sprinklers                                 Affordable Venture Home Healthcare,   Alamo Area Council of Governments
8211 Ermington                                 8626 Tesoro Drive, Suite 205-G        8700 Tesoro Dr #160
San Antonio, TX 78254-2568                     San Antonio, TX 78217-6217            San Antonio, TX 78217-6221



Alamo Blinds, Shades & Shutters                (p)ALLIANCE SHIPPERS INC              Alliance Shippers, Inc
1110 W. Basse Rd Ste.101                       516 SYLVAN AVENUE                     8626 Tesoro Drive, Suite 525
San Antonio, TX 78212-1003                     ENGLEWOOD CLIFFS NJ 07632-3022        San Antonio, TX 78217-6237



Allied Equipment, Inc.                         Alpha Terra Engineering, Inc.         AmCan Equipment Rentals Inc
8626 Tesoro Drive, Suite 400                   8626 Tesoro Drive, Suite 810          8626 Tesoro Drive, Suite 460
San Antonio, TX 78217-6225                     San Antonio, TX 78217-6217            San Antonio, TX 78217-6234



Aslan Realty                                   Astex Tax Consulting                  BJ Corp. d/b/a National Building Service
8626 Tesoro Drive, Suite 502                   8626 Tesoro Drive, Suite 205-K        c/o Richie & Gueringer, P.C.
San Antonio, TX 78217-6217                     San Antonio, TX 78217-6217            112 East Pecan Street, Suite 1420
                                                                                     San Antonio, TE 78205-1560


BJ Corporation d/b/a National Building Servi   Bettye Ruth Cotter                    Bexar County
6017 Rittiman Plaza                            3601 N.W. 62nd Street                 c/o Don Stecker
San Antonio, Texas 78218-5216                  Oklahoma City, OK 73112-1401          711 Navarro, Suite 300
                                                                                     San Antonio, TX 78205-1749


Bexar County                                   Blackmon-Mooring                      Broadway Bank
c/o Linebarger, Goggan et al                   4808 Perrin Creek                     c/o Leslie M. Luttrell
711 Navarro, Suite 300                         San Antonio, TX 78217-3746            100 NE Loop 410, Ste. 615
San Antonio, TX 78205-1749                                                           San Antonio, TX 78216-4713


Broadway National Bank                         Broadway National Bank                CAS Consulting & Services, INC
P.O. Box 171250                                c/o James A. Hoffman                  8626 Tesoro Drive, Suite 205-Q
San Antonio, TX 78217-8250                     Clemens & Spencer                     San Antonio, TX 78217-6217
                                               112 E. Pecan - Ste. 1300
                                               San Antonio, TX 78205-1531

CPI Office Products                            CPS Energy - Bankruptcy Section       Cain Law Office
P.O. Box 292130                                145 Navarro, Mail Drop 110909         8626 Tesoro Drive, Suite 811
Lewisville, TX 75029-2130                      San Antonio, TX 78205                 San Antonio, TX 78217-6217



Cascade Water Services                         Catalyst Oilfield Services, LLC.      Chuck Wright
113 Bloomingdale Rd                            8626 Tesoro Drive, Suite 820          8626 Tesoro Drive, Suite 515
Hicksville, NY 11801-6547                      San Antonio, TX 78217-6230            San Antonio, TX 78217-6217
            18-50197-rbk Doc#76 Filed 03/25/19 Entered 03/25/19 11:21:40 Main Document Pg 20 of
Consolidated Electrical Distributors, In
                                       Corridor Mobile Medical
                                                           22 Services     Crown Custom Builders
8703 Botts Street                          8626 Tesoro Drive, Suite 210               5515 Royal Vista Drive
San Antonio, TX 78217-6334                 San Antonio, TX 78217-6217                 San Antonio, TX 78247-4669



DBR Engineering Consultants                David Van Os                               Ferguson Facilities Supply
8626 Tesoro Drive, Suite 702               8626 Tesoro Drive, Suite 510               P.O. Box 100286
San Antonio, TX 78217-6234                 San Antonio, TX 78217-6217                 Atlanta, GA 30384-0286



Flo-Aire Service, Inc.                     GONRE LLC                                  Good Guys Remodeling & Landscaping
9811 Cobb Street                           8626 Tesoro Drive, Suite 420               19141 Stone Oak Pkwy #104
San Antonio, TX 78217-3717                 San Antonio, TX 78217-6207                 San Antonio, TX 78258-3367



Green Carpet Co.                           Hayden & Cunningham, PLLC                  Hayden & Cunningham, PLLC
8480 Fourwinds Dr                          7750 Broadway                              c/o D. Wade Hayden
San Antonio, TX 78239-1946                 San Antonio, TX 78209-3244                 7750 Broadway
                                                                                      San Antonio, Texas 78209-3244


Healthcare Compliance Readiness            Hezel & Associates, Inc                    Internal Revenue Service
8626 Tesoro Drive, Suite 815               8626 Tesoro Drive, Suite 470               8700 Tesoro Dr., Suite 200
San Antonio, TX 78217-6234                 San Antonio, TX 78217-6217                 San Antonio, TX 78217-6224



Internal Revenue Service - Insolvency      International Academy of Tax & Trade Law   James Adam Cotter
P.O. Box 7346                              8626 Tesoro Drive, Suite 205-H             23019 Steeple Bluff
Philadelphia, PA 19101-7346                San Antonio, TX 78217-6217                 San Antonio, TX 78256-1603



James Andrew Cotter                        James Vale Lee Cotter                      Juan Carlos Santandreu
6 Lincoln Place                            28 Morning Green                           8626 Tesoro Drive, Suite 205-O
Rancho Mirage, CA 92270-1928               San Antonio, TX 78257-2602                 San Antonio, TX 78217-6217



Kristina Dupre                             Laura Lizette Nale                         Marcus P. Rogers, Independent Administrator
8626 Tesoro Drive, Suite 205-L             8626 Tesoro Drive, Suite 806               the Estate of James F. Cotter, deceased
San Antonio, TX 78217-6217                 San Antonio, TX 78217-6217                 c/o Benjamin R. Bingham
                                                                                      319 Maverick Street
                                                                                      San Antonio, Texas 78212-4637

Massengale Armature                        Matera Paper Company                       Miles D. Witt, II (Hypnotherapy)
1031 Basse Rd                              P.O. Box 200184                            8626 Tesoro Drive, Suite 205-V
San Antonio, TX 78212-1099                 San Antonio, TX 78220-0184                 San Antonio, TX 78217-6217



National Compressor Exchange, Inc.         National Tech, LLC.                        Net Financial Insurance
6185 Jimmy Carter Blvd. Unit G             8626 Tesoro Drive, Suite 315               8626 Tesoro Drive, Suite 205-K
Norcross, GA 30071-4604                    San Antonio, TX 78217-6217                 San Antonio, TX 78217-6217
            18-50197-rbk Doc#76 Filed 03/25/19 Entered 03/25/19 11:21:40 Main Document Pg 21 of
O’Connor & Associates                  Perdue Brandon Fielder
                                                           22Collins       Philip J. Rodriguez Plumbing
2200 North Loop West Suite 200             8626 Tesoro Dr #816                        5878 Castle Hunt
Houston, TX 77018-1754                     San Antonio, TX 78217-6217                 San Antonio, TX 78218-4111



Phoenix Biotechnology, Inc.                Plant Interscapes                          Pulman Cappuccio et al.
8626 Tesoro Drive, Suite 801               6436 Babcock Rd                            c/o Randall A. Pulman
San Antonio, TX 78217-6217                 San Antonio, TX 78249-2900                 2161 NW Military Hwy., Suite 400
                                                                                      San Antonio, TX 78213-1844


Randy Cavazos                              Real Estate Council of San Antonio         Roto Rooter Plumbing & Drain Service
8626 Tesoro Drive, Suite 205-R             8626 Tesoro Drive, Suite 803               P.O. Box 487
San Antonio, TX 78217-6217                 San Antonio, TX 78217-6217                 Newman Lake, WA 99025-0487



San Antonio Counseling and Behavior        Sickle Cell Ass’n of Texas                 SimplexGrinnell
8626 Tesoro Drive, Suite 202               8626 Tesoro Drive, Suite 205-J             50 Technology Drive
San Antonio, TX 78217-6217                 San Antonio, TX 78217-6217                 Attn:Bankruptcy
                                                                                      Westminster, MA 01441-0001


Statewide Patrol, Inc.                     Steve Villa Insurance Agency               TIGTA
8626 Tesoro Drive, Suite 504               8626 Tesoro Drive, Suite 814               8700 Tesoro Dr, Suite 250
San Antonio, TX 78217-6217                 San Antonio, TX 78217-6217                 San Antonio, TX 78217-6208



Team Integrated Engineering, Inc.          Texas Chiller Systems, LLC                 Texas Chiller Systems, LLC
8626 Tesoro Drive, Suite 430               P.O. Box 792248                            c/o J. Philip Collier
San Antonio, TX 78217-6215                 San Antonio, TX 78279-2248                 Law Office of J. Philip Collier
                                                                                      8023 Vantage Drive, Ste. 680
                                                                                      San Antonio, Texas 78230-4752

Texas Comptroller of Public Accounts       Texas Comptroller of Public Accounts       The United States Marine Corp.
Rachel R. Obaldo, Asst. Attorney General   c/o Office of the Attorney General         8700 Tesoro Dr #180
c/o Sherri K. Simpson, Paralegal           Bankruptcy - Collections Division MC-008   San Antonio, TX 78217-6208
P.O. Box 12548                             PO Box 12548
Austin, TX 78711-2548                      Austin TX 78711-2548

Time for Taxes                             Total Com Management, Inc.                 Trace Company
8626 Tesoro Drive, Suite 205F              P.O. Box 460230                            P.O. Box 845053
San Antonio, TX 78217-6217                 San Antonio, TX 78246-0230                 Dallas, TX 75284-5053



Trane US, Inc.                             United States Attorney General             United States Attorney/IRS
3600 Pammel Creek Road                     Department of Justice                      601 N.W. Loop 410, Suite 600
La Crosse, WI 54601-7511                   950 Pennsylvania Avenue, N.W.              San Antonio, TX 78216-5597
                                           Washington, DC 20530-0009


United States Trustee                      United States Trustee - SA12               Valeri Marie Cotter Zaharie
P.O. Box 1539                              US Trustee’s Office                        5743 E. Shoreline
San Antonio, TX 78295-1539                 615 E Houston, Suite 533                   Post Falls, ID 83854-6855
                                           PO Box 1539
                                           San Antonio, TX 78295-1539
            18-50197-rbk Doc#76 Filed 03/25/19 Entered 03/25/19 11:21:40 Main Document Pg 22 of
Vivian Claudette Mueller               Wanderlust Ironworks 22             Waste Management of Texas, Inc.
102 Kathy Drive                                      12125 Jones Maltsberger                              P.O. Box 660345
Kerrville, TX 78028-9744                             San Antonio, TX 78247-4202                           Dallas, TX 75266-0345



Whitaker Insurance Association, Inc.                 Wilfrido Cabuto                                      Will’s All Pro Plumbing & A/C
8626 Tesoro Drive, Suite 310                         2303 Oakline Dr.                                     7847 Fortune Dr
San Antonio, TX 78217-6289                           San Antonio, TX 78232-4683                           San Antonio, TX 78250-5108



Winsupply                                            Zavala Painting                                      H. Anthony Hervol
520 N Virginia                                       3214 Chamita                                         Law Office of H. Anthony Hervol
Oklahoma City, OK 73106-2630                         San Antonio, TX 78211-4518                           4414 Centerview Dr, Suite 200
                                                                                                          San Antonio, TX 78228-1442




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Alliance Shippers Inc
Robyn H Lefcourt
General Counsel
516 Sylvan Ave
Englewood Cliffs NJ 07632




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)Pulman Cappuccio, et al.                          End of Label Matrix
c/o Randall A. Pulman                                Mailable recipients    98
2161 NW Military Hwy., Suite 400                     Bypassed recipients     1
San Antonio, TX 78213-1844                           Total                  99
